UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


HENRY BATISTE,                           
                 Petitioner-Appellant,
                  v.
WILLIAM D. CATOE; CHARLES                           No. 01-6892
CONDON, Attorney General of the
State of South Carolina,
             Respondents-Appellees.
                                         
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
             William M. Catoe, Jr., Magistrate Judge.
                       (CA-99-2544-6-12AK)

                       Submitted: October 10, 2001

                       Decided: October 30, 2001

   Before WILKINS, NIEMEYER, and MOTZ, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                               COUNSEL

Henry Batiste, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                           BATISTE v. CATOE
                               OPINION

PER CURIAM:

   Henry Batiste filed a 28 U.S.C.A. § 2254 (West Supp. 2001) peti-
tion attacking his South Carolina conviction for criminal sexual con-
duct with a minor. The case was referred to a magistrate judge.
Batiste then filed a motion for bond pending a decision on his peti-
tion. The magistrate judge denied the motion in a margin order.
Batiste filed a notice of appeal.

   A district court may refer nondispositive, pretrial matters to a mag-
istrate judge for decision. 28 U.S.C. § 636(b) (1994). The district
court may reconsider these matters after the magistrate judge’s deci-
sion if a party shows that the magistrate’s order is clearly erroneous.
28 U.S.C. § 636(b)(1)(a). With regard to dispositive matters, the dis-
trict court may refer such motions to the magistrate judge for a report
and recommendation. Upon a party’s objection, the district court
reviews the magistrate judge’s decision de novo and issues a final
order. Id. In addition, a magistrate judge may issue a final order in a
dispositive matter if the parties expressly consent. 28 U.S.C. § 636(c).

   In the present case, there is nothing in the record indicating that the
parties agreed to have the issue of bail decided by a magistrate judge.
Because it does not "resolve the substantive claims for relief alleged
in the pleadings," we find that a motion for bail pending habeas
review is a nondispositive order. Litton Indus., Inc. v. Lehman Bros.
Kuhn Loeb, Inc., 734 F.Supp. 1071, 1080 (S.D.N.Y. 1990); see also
Maisonville v. F2 Am., 902 F.2d 746, 747-48 (9th Cir. 1990) (holding
that "dispositive" motions are limited to the listing contained in
§ 636(b)(1)(A)). Thus, Batiste was required to seek appellate review
first from the district court. Therefore, Batiste’s notice of appeal,
which did not mention this court, should have been construed as an
appeal to the district court.

   Because we lack jurisdiction to directly review an order of the
magistrate judge, absent consent, see Reynaga v. Cammisa, 971 F.2d
414, 416 (9th Cir. 1992), we dismiss the appeal without prejudice. We
dispense with oral argument, because the facts and legal contentions
                         BATISTE v. CATOE                         3
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                       DISMISSED